HEDRICK, Judge.
Defendant first assigns as error the failure of the District Judge to assign counsel to represent him at the preliminary-hearing. The record before us discloses that the defendant was represented at the preliminary hearing by Attorney Archie L. Smith. This assignment of error is not sustained.
Next, defendant assigns as error the order of Judge Exum consolidating the defendant’s case for trial with that of defendant Garner. Defendant did not object to the order consolidating the two cases for trial. Indeed, the record discloses that when the District Attorney moved to consolidate the cases, the trial judge inquired if the defendant objected and Attorney Coltrane replied for defendant Spinks, “No objection.” Clearly, defendant has failed to show any abuse of discretion upon the part of the trial judge in consolidating the two cases for trial. State v. Hamilton, 264 N.C. 277, 141 S.E. 2d 506 (1965).
By his third assignment of error, defendant contends the court erred in allowing the witness Janet Cox to testify over his objection to what the defendant Spinks related to her regarding his participation in the robbery of Garner and Pierce. Defendant argues that because the witness was a “surprise” witness, the court should have continued the case to allow counsel an opportunity to prepare “his defense on the phase of the case to which the additional evidence related.” We do not agree. Defendant concedes the allowance of testimony challenged by this exception was within the discretion of the trial judge. The record reveals that the court considered the element of surprise and gave the defendant’s counsel an opportunity to consider the testimony to be given by the witness. The record further reveals that the District Attorney advised both the court and defendant’s counsel that he would offer the testimony of Janet Cox within a short time after he learned of the witness. There is nothing in the record to indicate that defendant moved for a continuance. Under these circumstances, we perceive no abuse of discretion upon the part of the trial judge in allowing the witness to testify.
*574Defendant has other assignments of error which we have carefully considered and find to be without merit. Defendant had a fair trial, free from prejudicial error.
No error.
Judges Morris and Arnold concur.